[Cite as State v. Coppa, 2021-Ohio-4570.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                 CASE NO. 2021-P-0034

                 Plaintiff-Appellee,
                                               Criminal Appeal from the
        -v-                                    Court of Common Pleas

NICHOLAS E. COPPA,
                                               Trial Court No. 2020 CR 00566
                 Defendant-Appellant.


                                            OPINION

                               Decided: December 27, 2021
                    Judgment: Reversed and sentence vacated; remanded


Victor J. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, Ohio 44266 (for Plaintiff-Appellee).

Donald K. Pond, Jr., 600 Brown Street, Akron, Ohio 44311 (for Defendant-Appellant).


JOHN J. EKLUND, J.

        {¶1}     Appellant, Nicholas Coppa, appeals his sentencing, arguing that the

sentencing court denied him the right of allocution.         Appellant also appeals the

consecutive sentences imposed on him.

        {¶2}     On September 22, 2020, Appellant plead guilty to one count of aggravated

possession of drugs in Case No. 2020 CR 566.

        {¶3}     On March 22, 2021, the sentencing court held a hearing to revoke

community control in Case No. 2019 CR 736 and to sentence Appellant on his guilty plea

for aggravated possession of drugs in Case No. 2020 CR 566.
       {¶4}   Prior to sentencing, the court never asked Appellant if he had anything to

say for himself

       {¶5}   The court imposed a twelve-month prison sentence upon revoking

community control in Case No. 2019 CR 736, and a twelve-month prison sentence for

aggravated possession of drugs in Case No. 2020 CR 566.

       {¶6}   Consecutive sentences were imposed on Appellant.            When imposing

consecutive sentences, the court stated, “I’m ordering specifically that that sentence run

consecutively because you were on probation already on community control when you

picked up that new charge.”

       {¶7}   While all requirements for consecutive sentences were written on the

sentencing entry, the court failed to state at the sentencing hearing the requirements that:

(1) consecutive sentences are necessary to protect the public from future crime or to

punish the offender, and (2) consecutive sentences are not disproportionate to the

seriousness of the offender’s conduct and to the danger the offender poses to public.

       {¶8}   ASSIGNMENT OF ERROR: THE TRIAL COURT ERRED BY DENYING

APPELLANT THE RIGHT OF ALLOCUTION PRIOR TO THE IMPOSITION OF

SENTENCE.

       {¶9}   Appellant first contends that his sentence for aggravated possession of

drugs in Case No. 2020 CR 566 should be remanded for resentencing because the

sentencing court erred in denying Appellant the right of allocution at the hearing.

       {¶10} Crim.R. 32(A)(1) provides: “at the time of imposing sentence, the court shall

* * * address the defendant personally and ask if he or she wishes to make a statement

in his or her own behalf or present any information in mitigation of punishment.”

                                             2

Case No. 2021-P-0034
       {¶11} “Trial courts must painstakingly adhere to Crim.R. 32, guaranteeing the right

of allocution. A Crim.R. 32 inquiry is much more than an empty ritual: it represents a

defendant's last opportunity to plead his case or express remorse.” State v. Green, 90

Ohio St. 3d 352, 359-360, 738 N.E.2d 1208 (2000). “The purpose of allocution is to permit

the defendant to speak on his own behalf or present any information in mitigation of

punishment.” State v. Reynolds, 80 Ohio St. 3d 670, 684, 687 N.E.2d 1358 (1998).

“Judges should leave no room for doubt that the defendant has been issued a personal

invitation to speak prior to sentencing.” Green v. United States, 365 U.S. 301, 305, 81

S.Ct. 653, 5 L.Ed.2d 670 (1961). The trial judge must unambiguously and explicitly ask

the defendant, in an inquiry directed only to him, whether he has anything to say prior to

sentencing. Green, 90 Ohio St. 3d at 359.

       {¶12} If the right of allocution is not afforded to the defendant, “the judgment of

sentence shall be reversed and the cause shall be remanded for resentencing, unless the

error is invited or harmless.” State v. Brown, 166 Ohio App. 3d 252, 2006-Ohio-1796,

850 N.E.2d 116, ¶ 8 (11th Dist.).

       {¶13} The doctrine of waiver is not always applicable to the right of allocution.

State v. Campbell, 90 Ohio St. 3d 320, 324, 738 N.E.2d 1178 (2000). The defendant may

only waive the right after the court has asked the defendant if he wishes to speak in

allocution. Id.

       {¶14} The doctrine of invited error provides an exception to the right of allocution

if the defendant invited or induced the court’s failure to provide him with allocution. Id.

       {¶15} Harmless error is “any error, defect, irregularity, or variance which does not

affect substantial rights.” Crim.R. 52(A). It is not harmless error when the defendant is

                                              3

Case No. 2021-P-0034
prejudiced by the court’s conduct, or a substantial right is violated. State v. Jencson, 5th

Dist. Knox 2021-Ohio-3256, ¶ 19.

       {¶16} Here, the sentencing court never unambiguously addressed Appellant

directly asking if he wished to make a statement to the court prior to imposing a sentence

on him in Case No. 2019 CR 736. Thus, Appellant was not afforded the right of allocution

that Crim.R. 32(A)(1) requires.

       {¶17} The state concedes and agrees that Appellant was not afforded the right of

allocution that Crim.R. 32(A)(1) requires and makes no argument that harmless error or

invited error applies.

       {¶18} Appellant’s assignment of error is well taken, and we remand for

resentencing to afford Appellant the right of allocation.

       {¶19} ASSIGNMENT           OF   ERROR:     THE       TRIAL   COURT        ERRED   BY

SENTENCING APPELLANT TO A CONSECUTIVE SENTENCE WHERE THE RECORD

DOES NOT SUPPORT THE FINDINGS REQUIRED FOR THE IMPOSITION OF A

CONSECUTIVE SENTENCE.

       {¶20} When ordering consecutive sentences for multiple offenses, a sentencing

court is required to make three statutory findings. R.C. 2929.14(C)(4).

              If multiple prison terms are imposed on an offender for
              convictions of multiple offenses, the court may require the
              offender to serve the prison terms consecutively if the court
              finds that the consecutive service is necessary to protect the
              public from future crime or to punish the offender and that
              consecutive sentences are not disproportionate to the
              seriousness of the offender's conduct and to the danger the
              offender poses to the public, and if the court also finds any of
              the following:
              (a) The offender committed one or more of the multiple
              offenses while the offender was awaiting trial or sentencing,
              was under a sanction imposed pursuant to section
                                             4

Case No. 2021-P-0034
              2929.16, 2929.17, or 2929.18 of the Revised Code, or was
              under post-release control for a prior offense.
              (b) At least two of the multiple offenses were committed as
              part of one or more courses of conduct, and the harm caused
              by two or more of the multiple offenses so committed was so
              great or unusual that no single prison term for any of the
              offenses committed as part of any of the courses of conduct
              adequately reflects the seriousness of the offender's conduct.
              (c) The offender's history of criminal conduct demonstrates
              that consecutive sentences are necessary to protect the
              public from future crime by the offender.
              R.C. 2929.14(C)(4)(a-c).

       {¶21} “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing

and incorporate its findings into its sentencing entry, but it has no obligation to state

reasons to support its findings.” State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-

3177,16 N.E.3d 659, ¶ 37.

       {¶22} “The appellate court may increase, reduce, or otherwise modify a sentence

that is appealed under this section or may vacate the sentence and remand the matter to

the sentencing court for resentencing * * * if it clearly and convincingly finds * * * that the

sentence is otherwise contrary to law.” R.C. 2953.08(G)(2)(b). A sentence is contrary to

law when the court fails to make the required findings for consecutive sentences. State

v. Barajas-Anguiano, 11th Dist. Geauga No. 2017-G-0112, 2018-Ohio-3440, ¶ 19.

       {¶23} Here, the court imposed consecutive sentences of twelve months each for

Case No. 2019 CR 736 and Case No. 2020 CR 566. The state concedes that the court

failed to make and state all required findings at the hearing. Specifically, the court did not

state: (1) that the consecutive sentence is necessary to protect the public from future

crime or to punish the offender; and (2) that the consecutive sentence is not

disproportionate to the seriousness of the offender’s conduct and to the danger the
                                              5

Case No. 2021-P-0034
offender poses to the public. See R.C. 2929.14(C)(4). The court’s failure to do so renders

the sentence contrary to law. Barajas-Anguiano, supra, at ¶ 19.

       {¶24} We find Appellant’s assignment of error has merit. When a sentence is

appealed under R.C. 2953.08, the appellate court may increase, reduce, otherwise

modify the sentence, or vacate the sentence and remand for resentencing. In this case,

we find the appropriate remedy is to vacate the sentence and remand for resentencing.

Upon remand, the court must either impose concurrent sentences, or justify the imposition

of consecutive sentences on the record. State v. Brown, 2017-Ohio-9259, 103 N.E.3d

32, ¶ 86 (11th Dist.).

       {¶25} For the reasons stated above, the judgment of the Portage County Court of

Common Pleas is reversed, the sentence is vacated, and we remand for resentencing on

both assignments of error. Upon remand, the court shall provide Appellant the right of

allocution by directly asking if he would personally wish to make a statement prior to

sentencing.    The court shall also determine whether consecutive sentences are

appropriate, and if so, state the required findings at the hearing. If not, the sentences

must be concurrent.




MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            6

Case No. 2021-P-0034